                                                                             FILED
                                                                       U.S. DISTR^CTC0U^- •
                                                                      01SIRICT OF
                   IN THE UNITED STATES DISTRICT COURT
                                                     mozuz PN 1^:07
                        FOR THE DISTRICT OF WYOMING MARGARtr bo.,
                                                                            Cheyenne"'"

 WESLEY DALE VINCENT,

               Plaintiff,

        VS.                                              Case No. 16-CV-270-J


 AVA NELSON,


               Defendant.




                    ORDER REVISING SCHEDULE FOR TRIAL




      On September 30, 2019, this Court entered a notice resetting the jury trial in this

case from October 28, 2019 at 1:30 pm to January 13, 2020 at 1:30 pm. ECF No. 117.

The estimated length of trial is 10 days. ECF No. 119. In accordance with the new trial

date, the Court hereby ORDERS that the deadlines provided in the Court's Final Pretrial

Conference Order(ECF No. 119) be extended to reflect the following schedule:

   a. 11/25/2019: Any counsel requiring authentication of an exhibit must so notify in
      writing the offering counsel on or before November 25, 2019. Failure to do so is an
      admission of authenticity.

   b. 11/25/2019: Counsel shall comply with all requirements for using the Jury Evidence
      Recording System (JERS)concerning submission of electronic exhibit files. On or
      before November 25, 2019 counsel must provide their complete JERS submissions
      to the Clerk of Court's office. Any questions regarding JERS should be directed to
      the     Clerk's   office   and   further   information    is   also    available      at
      http://www.wvd.uscourts.gov/htmlDages/iers.html.
c. 11/25/2019: Counsel shall furnish the Court Reporter with an electronic list of all
   exhibits to be offered and electronic list of names for all anticipated witnesses. If
   available, counsel shall provide the Court Reporter with electronic keyword indices
   for all anticipated expert witnesses. Counsel shall contact the Court Reporter no
   later than November 25, 2019 to provide appropriate witness and exhibit lists and
   make requests and arrangements for any special reporting requirements that they
   may have for the trial ofthis matter,including real time, daily copy or other services.
   Any other concerns or requests from counsel to the Court Reporter or from the Court
   Reporter to counsel should also be discussed at that time.

d. 11/25/2019: Any party proposing to offer all or any portion of a deposition shall
   notify opposing counsel no later than November 25, 2019 of the offers to be made
   (unless the necessity for using the deposition develops unavoidably thereafter). If
   objection is to be made, or if additional portions of a deposition are to be requested,
   opposing counsel will notify opposing counsel no later than November 25, 2019
   of such objections or requests. If any differences cannot be resolved, the Court must
   be notified in writing ofsuch differences no later than December 5, 2019.

e. 01/03/2020: The parties have represented that they will cooperate to exchange
   information regarding scheduling of witnesses, including anticipated time frames
   and the order of appearance on or before January 3, 2020.

f. 11/25/2019: It is directed that requests for instructions and proposed verdict forms
   be submitted to the Court on or before November 25, 2019, subject to the right of
   counsel to supplement such requests during the course oftrial on matters that cannot
   be reasonably anticipated. Each party is to submit a separate concise proposed
   instruction stating their contentions. Requests for instructions are to include one set
   with authority and one additional set ready for submission to the jury; no signature
   block on the bottom of each instruction is necessary. Proposed Jury Instructions,
   Special Verdict forms and proposed voir dire shall be submitted in writing and filed,
   as usual, and also sent as an attachment via email directly to Judge Johnson's
   Chambers, wyojudgeabj@wyd.uscourts.gov, in WordPerfect or Word manipulable
   format(not PDF).

   Dated this      Auav of October, 2019.


                                /i,AN B. JOHNS6n
                                UNITED STATES DISTRICT JUDGE
